465 F.2d 1398
Elenore PRED and Stanley Estersque, Plaintiffs-Appellants,v.BOARD OF PUBLIC INSTRUCTION OF DADE COUNTY et al.,Defendants-Appellees.
No. 71-1354.
United States Court of Appeals,
Fifth Circuit.
Sept. 7, 1972.

Appeal from the United States District Court for the Southern District of Florida; Emett C. Choate, Judge.
Tobias Simon, Miami, Fla., for plaintiffs-appellants.
Kenneth L. Ryskamp, Miami, Fla., for defendants-appellees.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
The panel hearing oral argument in this appeal withheld its decision pending the decision of the Court sitting en banc in McDowell v. The State of Texas, Texas Board of Mental Health and Mental Retardation, et al., 465 F.2d 1342.  The Court decided McDowell August 29, 1972.  Subsequent to en banc briefing, argument, and reconsideration of this cause, the Supreme Court decided Board of Regents of State Colleges v. Roth, 1972, 408 U.S. 564, 92 S.Ct. 2701, 33 L.Ed.2d 548 [1972], and Perry v. Sinderman, 1972, 408 U.S. 593, 92 S.Ct. 2694, 33 L.Ed.2d 570 [1972], which review and distill the rules of procedural due process in State employment termination situations.  In view of these decisions, the full hearing conducted by the district court, and that court's findings and conclusions of law the judgment must be affirmed.